PER CURIAM:
Epitomized Opinion
The common pleas court found a judgment in favor of May against Page and the latter seeks to have the judgment reversed on the ground that several errors were committed. Held by the Court of Appeals in affirming judgment:
1. The errors argued amount really to the claim that the verdict is contrary. to the weight of the evidence. That question was properly .left to the jury. There was sufficient evidence in the record to warrant the answers returned by the jury to certai: interrogations submitted to them.